     Case 1:21-cr-00043-RJJ ECF No. 24, PageID.85 Filed 06/30/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                   _________________

UNITED STATES OF AMERICA,

               Plaintiff,                                  Case No. 1:21-cr-043

v.                                                         Hon. Robert J. Jonker
                                                           Chief United States District Judge
JEREMY TYLER SWINK,

               Defendant.
                                    /


              DEFENDANT’S MOTION FOR DOWNWARD VARIANCE

       Jeremy Tyler Swink, through his attorney, Helen C. Nieuwenhuis of the Office of

Federal Public Defender, moves this Honorable Court to vary downward from the applicable

advisory guideline range in this matter. Under the 18 U.S.C. § 3553(a) factors and the

standard for the imposition of a sentence sufficient, but not greater than necessary, a downward

variance would be appropriate in this case. The basis for this requested variance is further set

forth and supported in the Presentence Report and in Defendant’s Sentencing Memorandum

filed on this day as well.

                                                   Respectfully submitted,

                                                   SHARON A. TUREK
                                                   Federal Public Defender

Dated: June 30, 2021                               /s/ Helen C. Nieuwenhuis
                                                   HELEN C. NIEUWENHUIS
                                                   First Assistant Federal Public Defender
                                                   50 Louis, NW, Suite 300
                                                   Grand Rapids, Michigan 49503
                                                   (616) 742-7420
